Case 1:16-cv-11118-ADB Document 197-5 Filed 09/12/19 Page 1 of 3




          EXHIBIT D
       Case 1:16-cv-11118-ADB Document 197-5 Filed 09/12/19 Page 2 of 3



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

ANGEL ECHAVARRIA,                          )
                                           )        Case No. 1:16-cv-11118-ADB
                             Plaintiff,    )
                                           )        Hon. Allison D. Burroughs,
       v.                                  )        District Judge
                                           )
J. MICHAEL ROACH, et al.,                  )
                                           )        JURY TRIAL DEMANDED
                         Defendants.       )


                             [PROPOSED] STIPULATION

       Plaintiff ANGEL ECHAVARRIA, and Defendant CITY OF LYNN hereby agree

to stipulate to the following:


       1.     The relevant time period for establishing the City of Lynn’s policies,

practices, or customs in this case shall by January 1, 1993, through December 31, 1996.

       2.     This stipulation applies to all Monell theories asserted by Plaintiff in this

case, including theories relating to: (a) the conduct of suspect interrogations and

witness interviews; (b) the conduct of identification procedures; (c) the creation, storage,

maintenance, and production of investigative files; (d) the suppression of investigative

materials; (e) the fabrication of evidence; (f) the collection of evidence; (g) the generation

and use of criminal histories; (h) the conduct of multi-jurisdictional investigations; (i)

the use of confidential informants and/or cooperators; (j) the obligation to disclose

exculpatory and impeachment evidence as mandated by Brady v. Maryland, 373 U.S.

83 (1963); (k) citizen complaint investigations; (l) internal investigations regarding

misconduct; and (m) the conduct of criminal investigations as they relate to the

investigation of homicides, attempted homicides, home invasions, armed robberies,
       Case 1:16-cv-11118-ADB Document 197-5 Filed 09/12/19 Page 3 of 3



burglaries, drug trafficking, shootings, assaults, and batteries.

       3.     The parties agree that for any of the above-listed Monell theories,

documents produced from the above-stated time period (the “Sample Set”) shall

constitute a sufficient sample to permit express witnesses and the finder of fact to draw

conclusions about: (a) the City of Lynn’s policies, practices, or customs; (b) the

knowledge of or notice given to final policymakers of the City of Lynn with respect to

those policies, practices, or customs; and (c) the City of Lynn’s municipal liability under

42 U.S.C. § 1983.

       4.     The parties agree that the parties, their attorneys, and any witnesses

presented at trial, including expert witnesses, will be prohibited from arguing, stating,

or suggesting that the Sample Set is not sufficient to permit expert witnesses or fact-

finders to draw conclusions about (a) the City of Lynn’s policies, practices, or customs;

(b) the knowledge of or notice given to final policymakers of the City of Lynn with

respect to those policies, practices, or customs; and (c) the City of Lynn’s municipal

liability under 42 U.S.C. § 1983.

       5.     The parties agree that the Sample Set represents the City of Lynn’s

policies, practices, or customs on a City-wide basis.



Dated: September 9, 2019



FOR PLAINTIFF:                                    FOR THE CITY OF LYNN:

/s/ Renee Spence                                  /s/
Renee Spence                                      John Hitt
Counsel for Plaintiff                             Counsel for the City of Lynn
